On Petition eor Behearing.
Felt, J.
Appellants’ learned counsel in their briefs on petition for a rehearing contend that the opinion in this case is unwarranted, and urge especially that the court in affirming the judgment has done so on grounds not presented by appellee’s brief, *476and for the further reason that appellee has waived all right to interpose any objection to the form of interrogatory No. 7, because he interposed no objection to its submission by the trial court.
9. As to the first proposition, it is sufficient to say that it has long been the rule of the Supreme Court, and of this court, that every reasonable presumption is indulged in favor of the action of the trial court, and on appeal the appellate tribunal will not search the record to reverse, but may, and generally will, do so in order to affirm the judgment of the trial court. Kraus v. Lehman (1908), 170 Ind. 408, 415, 83 N. E. 714, 84 N. E. 769, 15 Ann. Cas. 849; State, ex rel. v. John (1908), 170 Ind. 233, 238, 84 N. E. 1; Elijah v. Dowling (1912), 49 Ind. App. 515, 519, 97 N. E. 551; Huber Mfg. Co. v. Blessing (1912), 51 Ind. 89, 93, 99 N. E. 132.
Appellants base their contention as to the waiver by appellee as to the form of interrogatory No. 7 on the case of Inland Steel Co. v. Kiessling (1915), 183 Ind. 117, 118 N. E. 232, in which the Supreme Court held that the appellant was not in a position to urge an objection to the consideration of an answer to an interrogatory, for the reason that “the record does not show that appellant made any objection to the form of this interrogatory at the time it was submitted.”
In the case at bar the general verdict is in favor of appellee. Appellants seek in effect to read into the answer to question No. 7 several facts or propositions not stated therein, in order to overthrow the general verdict.
*47710. *476The statute which authorizes the submission of interrogatories requires the jury to “find specially *477upon particular questions of fact to be stated to them in writing in the form of interrogatories on any or all of the issues in the case,” if they return a general verdict. Under this statute and the decisions interpreting it, each interrogatory is only intended to call forth a finding by the jury as to a single fact within the issues.
The question in this case goes beyond the form of the interrogatory and deals with the facts or substance of the issues.
11. If the parties desired to obtain the answer of the jury as to each and every fact covered by the_ allegations of the complaint, they could have done so by proper interrogatories. But the answer to interrogatory No. 7 cannot be enlarged beyond what is stated therein by the jury.
Appellants’ contention seeks to oppose the general verdict by speculation and reasoning rather than by facts found by the- jury in answer to interrogatories. To do this is to reverse the presumptions which prevail in favor of the general verdict, until it is overcome by facts duly, found by the jury which are in irreconcilable conflict therewith.
Our courts have never gone to the extent appellant seeks to have us go in this case. Certainly there is no warrant,in the statute for resorting to hidden and abstruse processes of reasoning and elimination to accomplish the overthrow of a general verdict.
The petition for a rehearing is therefore overruled.